Exhibit 10.2
PRIVATE PLACEMENT PURCHASE AGREEMENT
                                                   (including any other persons
or entities purchasing Notes (as defined below) hereunder for whom the
undersigned Holder holds contractual and investment authority, the “Holder”)
enters into this Private Placement Purchase Agreement (the “Agreement”) with
Forest City Enterprises, Inc., an Ohio corporation (the “Company”), on
                    , 2009 whereby the Holder will purchase (the “Purchase”) a
portion of the Company’s 3.625% Puttable Equity-Linked Senior Notes due 2014
(the “Notes”) that will be issued pursuant to the provisions of an Indenture
dated as of                     , 2009 among the Company and Bank of New York
Trust Company, N.A., as Trustee (the “Trustee”), as it may be supplemented or
amended from time to time (the “Indenture”).
          On and subject to the terms hereof, the parties hereto agree as
follows:
Article I: Purchase of Notes
          The Holder hereby agrees to purchase from the Company, and the Company
hereby agrees to issue and sell to the Holder, the following principal amount of
the Notes for the cash purchase price specified below:
Principal Amount of Notes to be Purchased:
$                                                             (the “Purchased
Notes”).
Purchase Price:                     % of the principal amount of the Purchased
Notes ($                                        ).
          The closing of the Purchase (the “Closing”) shall occur on a date (the
“Closing Date”) no later than three business days after the date of this
Agreement. At Closing (a) the Holder shall tender the purchase price specified
above in immediately available funds and (b) the Company shall issue to the
Holder the Purchased Notes; provided, however, that the parties acknowledge that
the issuance of the Purchased Notes to the Holder may be delayed due to
procedures and mechanics within the system of the Depository Trust Company and
that such delay will not be a default under this Agreement so long as (i) the
Company is using its reasonable efforts to effect the issuance of one or more
global notes representing the Purchased Notes, (ii) such delay is no longer than
three business days, and (iii) interest shall accrue on such Purchased Notes
from the Closing Date. Simultaneously with or after the Closing, the Company may
issue Notes to one or more other holders, subject to the terms of the Indenture.
Article II: Covenants, Representations and Warranties of the Company
          The Company hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and on the Closing Date, to the Holder, Lazard Frères & Co.
LLC and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Purchase.
           Section 2.1     Power and Authorization. The Company is duly
incorporated, validly existing and in good standing, and has the power,
authority and capacity to execute and deliver this Agreement and the Indenture,
to perform its obligations hereunder and thereunder, and to consummate the
Purchase contemplated hereby.
           Section 2.2     Valid and Enforceable Agreements; No Violations. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to (a) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (b) general principles of equity regardless of
whether such enforceability is considered in a proceeding of law or equity (the
“Enforceability Exceptions”). At the Closing, the Indenture, substantially in
the form of Exhibit B hereto, will have been duly executed and delivered

 



--------------------------------------------------------------------------------



 



by the Company and will govern the terms of the Purchased Notes, and will
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their terms, except as such enforcement
may be subject to the Enforceability Exceptions. This Agreement, the Indenture
and consummation of the Purchase will not violate, conflict with or result in a
breach of or default under (i) the charter, bylaws or other organizational
documents of the Company, (ii) any agreement or instrument to which the Company
is a party or by which the Company or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company.
          Section 2.3     Validity of the Purchased Notes. The Purchased Notes
have been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Purchase in accordance with the terms of this Agreement, the
Holder’s Purchased Notes will be valid and binding obligations of the Company,
enforceable in accordance with their terms, except that such enforcement may be
subject to the Enforceability Exceptions, and the Purchased Notes will not be
subject to any preemptive, participation, rights of first refusal and other
similar rights. Assuming the accuracy of the Holder’s representations and
warranties hereunder, the Purchased Notes (a) will be issued in the Purchase
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”) pursuant to Section 4(2) of the Securities Act
and (b) will be issued in compliance with all applicable state and federal laws
concerning the issuance of the Purchased Notes.
          Section 2.4     Validity of Underlying Common Stock. The Purchased
Notes will have an equity-linked put right whereby the Purchased Notes may be
converted into shares (the “Puttable Equity-Linked Shares”) of the Company’s
Class A common stock, par value $0.33 1/3 per share (the “Common Stock”), in
accordance with the terms of the Purchased Notes. The Puttable Equity-Linked
Shares have been duly authorized and reserved by the Company for issuance upon
the exercise of the equity-linked put right pursuant to the Purchased Notes and,
when issued in connection with such equity-linked put right in accordance with
the terms of the Purchased Notes, will be validly issued, fully paid and
non-assessable, and the issuance of the Puttable Equity-Linked Shares will not
be subject to any preemptive, participation, rights of first refusal or other
similar rights.
          Section 2.5     Listing Approval. At the Closing Date, the Puttable
Equity-Linked Shares shall be listed on the New York Stock Exchange.
          Section 2.6      Disclosure. On or before the first business day
following the date of this Agreement, the Company shall issue a publicly
available press release and/or file with the Securities and Exchange Commission
(the “SEC”) a Current Report on Form 8-K disclosing all material terms of the
Purchase (to the extent not previously publicly disclosed).
Article III: Covenants, Representations and Warranties of the Holder
          The Holder hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and on the Closing Date, to the Company, Lazard Frères & Co.
LLC and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Purchase.
          Section 3.1      Power and Authorization. The Holder is duly
organized, validly existing and in good standing, and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Purchase contemplated hereby. If the Holder
that is signatory hereto is executing this Agreement to effect the purchase of
Notes by one or more other persons or entities (who are thus included in the
definition of “Holder” hereunder), (a) such signatory Holder has all requisite
discretionary authority to enter into this Agreement on behalf of, and bind,
each such other person or entity that is acquiring Purchased Notes, and (b)
Exhibit A hereto is a true, correct and complete list of (i) the name of each
party acquiring (as beneficial owner) Purchased Notes hereunder, and (ii) the
principal amount of Purchased Notes being acquired by such Holder.

2



--------------------------------------------------------------------------------



 



           Section 3.2      Valid and Enforceable Agreement; No Violations. This
Agreement has been duly executed and delivered by the Holder and constitutes a
legal, valid and binding obligation of the Holder, enforceable against the
Holder in accordance with its terms, except as such enforcement may be subject
to the Enforceability Exceptions. This Agreement and consummation of the
Purchase will not violate, conflict with or result in a breach of or default
under (i) the Holder’s organizational documents, (ii) any agreement or
instrument to which the Holder is a party or by which the Holder or any of its
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Holder.
          Section 3.3      Accredited Investor; Qualified Institutional Buyer.
The Holder is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act. The Holder is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.
          Section 3.4      Restricted Stock. The Holder (a) acknowledges that
the issuance of the Purchased Notes pursuant to the Purchase, and the issuance
of any of the Puttable Equity-Linked Shares upon conversion of the Purchased
Notes, have not been registered under the Securities Act or any state securities
laws, and the Purchased Notes and Puttable Equity-Linked Shares are being
offered and sold in reliance upon exemptions provided in the Securities Act and
state securities laws for transactions not involving any public offering and,
therefore, cannot be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of unless they are subsequently registered and qualified
under the Securities Act and applicable state laws or unless an exemption from
such registration and qualification is available, and that evidence of the
Purchased Notes and Puttable Equity-Linked Shares will bear a legend to such
effect, and (b) is purchasing the Purchased Notes and Puttable Equity-Linked
Shares for investment purposes only for the account of the Holder and not with
any view toward a distribution thereof or with any intention of selling,
distributing or otherwise disposing of the Purchased Notes or Puttable
Equity-Linked Shares in a manner that would violate the registration
requirements of the Securities Act. The Holder is able to bear the economic risk
of holding the Purchased Notes and Puttable Equity-Linked Shares for an
indefinite period and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment in the Purchased Notes and Puttable Equity-Linked Shares.
          Section 3.5      Affiliate Status, Related Party or 5% Stockholder
Status. The Holder is not, and has not been during the consecutive three month
period preceding the date hereof, a director, officer or “affiliate” within the
meaning of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the
Company. The Holder and its Affiliates collectively beneficially own and will
beneficially own as of the Closing Date (but without giving effect to the
Purchase) less than 5% of the Common Stock. The Holder is not a subsidiary,
affiliate or, to its knowledge, otherwise closely-related to any director or
officer of the Company or beneficial owner of 5% or more of the outstanding
Common Stock (each such director, officer or beneficial owner, a “Related
Party”). To its knowledge, no Related Party beneficially owns 5% or more of the
outstanding voting equity of the Holder.
          Section 3.6      No Prohibited Transactions. The Holder has not,
directly or indirectly, and no person acting on behalf of or pursuant to any
understanding with the Holder has, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving any of the Company’s securities) since the time that such
Holder was first contacted by either the Company, Lazard Frères & Co. LLC or
Lazard Capital Markets LLC or any other person regarding an investment in the
Purchased Notes or the Company. Such Holder covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with such Holder
will engage, directly or indirectly, in any transactions in the securities of
the Company (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 3.6, subject to the Holder’s compliance with
its obligations under the U.S. federal securities laws and the Holder’s internal
policies,

3



--------------------------------------------------------------------------------



 



“Holder” shall not be deemed to include any subsidiaries or affiliates of the
Holder that are effectively walled off by appropriate “Chinese Wall” information
barriers approved by the Holder’s legal or compliance department (and thus have
not been privy to any information concerning the Purchase).
          Section 3.7      Adequate Information; No Reliance. The Holder
acknowledges and agrees that (a) the Holder has been furnished with all
materials it considers relevant to making an investment decision to enter into
the Purchase and has had the opportunity to review the Company’s filings with
the SEC, including, without limitation, all filings made pursuant to the
Exchange Act, (b) the Holder has had a full opportunity to ask questions of the
Company concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of the Purchase,
(c) the Holder has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
purchase of the Purchased Notes pursuant hereto and to make an informed
investment decision with respect to such Purchase and (d) the Holder is not
relying, and has not relied, upon any statement, advice (whether legal, tax,
financial, accounting or other), representation or warranty made by the Company
or any of its affiliates or representatives including, without limitation,
Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for (i) the
publicly available filings made by the Company with the SEC under the Exchange
Act and (ii) the representations and warranties made by the Company in this
Agreement.
          Section 3.8      No Public Market. The Holder understands that no
public market exists for the Purchased Notes, and that there is no assurance
that a public market will ever develop for the Purchased Notes.
Article IV: Miscellaneous
          Section 4.1      Entire Agreement. This Agreement and any documents
and agreements executed in connection with the Purchase embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.
          Section 4.2      Construction. References in the singular shall
include the plural, and vice versa, unless the context otherwise requires.
References in the masculine shall include the feminine and neuter, and vice
versa, unless the context otherwise requires. Headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meanings of the provisions hereof. Neither party, nor its respective counsel,
shall be deemed the drafter of this Agreement for purposes of construing the
provisions of this Agreement, and all language in all parts of this Agreement
shall be construed in accordance with its fair meaning, and not strictly for or
against either party.
          Section 4.3      Governing Law. This Agreement shall in all respects
be construed in accordance with and governed by the substantive laws of the
State of New York, without reference to its choice of law rules.
          Section 4.4      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.
[Remainder of page intentionally left blank]
[Signature page to follow]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed as of the date first above written.

                      “HOLDER”:       FOREST CITY ENTERPRISES, INC.    
 
                   
 
           
 
                   
By:
          By:        
 
   
 
 
                   
Name:
       
Name:
                     
 
                   
Title:
          Title:        
 
   
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Purchasing Beneficial Owners

                            Name of     Principal Amount of     Beneficial Owner
    Purchased Notes    
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Indenture

 